DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 22-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 25-27, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huseth et al. (US2012/0319903) in view of Funk et al. (US2008/0077326).
To claim 1, Huseth teach a wireless monitoring system (Fig. 2), comprising: 
a transmitter (paragraph 0013, target radio that is worn by fire fighter or other personnel) configured for transmitting a series of probe signals in a venue through a wireless multipath channel (paragraph 0013, multipath indoor environment); 

receiving, through the wireless multipath channel between the transmitter and the receiver, the series of probe signals modulated by the wireless multipath channel and an object moving with the receiver in the venue (paragraph 0012), and 
obtaining a time series of channel information (TSCI) of the wireless multipath channel from the series of probe signals modulated by the wireless multipath channel and the object (paragraphs 0013-0014, a joint estimation of propagation delay and angle is estimated from channel state information by incorporating a spatio-temporal array manifold); and 
a processor (paragraph 0032, using multiple processors or a single processor organized as two or more virtual machines or sub-processors; 21 of Fig. 9, paragraph 0040) configured for: 
monitoring a motion of the object based on the TSCI (paragraph 0026, the time-of-flight between two objects can be determined using a continuous periodic signal, i.e., a periodically, modulated RF carrier), determining an incremental distance travelled by the object in an incremental time period based on the TSCI (paragraphs 0026, 0031, periodic reception, processing, determining and tracking coordinates).
But, Huseth do not expressly disclose monitoring a motion of the object relative to a map; computing a next location of the object at a next time in the map based on at least one of: a current location of the object at a current time, the incremental distance, and a direction of the motion during the incremental time period.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Funk into the system of Huseth, in order to process and display tracked movements.

To claim 25, Huseth and Funk teach a method implemented by a processor, a memory communicatively coupled with the processor, and a set of instructions stored in the memory to be executed by the processor (as explained in response to claim 1 above).

To claim 30, Huseth and Funk teach a wireless monitoring system ( as explained in response to claim 1 above)



To claims 2 and 26, Huseth and Funk teach claims 1 and 25.
Huseth and Funk teach wherein the incremental time period is equal to a time difference between two respective probe signals of the series of probe signals (obvious as time period is window between sweeps, which is well-known in the art for implementation, hence Official Notice is taken).

To claims 3 and 27, Huseth and Funk teach claims 1 and 25.
Huseth and Funk teach wherein the direction of the motion during the incremental time period is a function of at least one of: a direction of the motion at the current time, a direction of the motion at the next time, and a direction of the motion at another time (paragraphs 0016, 0076-0094 of Funk).





Claims 4-5, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huseth et al. (US2012/0319903) in view of Funk et al. (US2008/0077326) and Azami (US2015/0111598).
To claims 4 and 28, Huseth and Funk teach claims 1 and 25.

	Azami teach a position identification system with usage of heat map (abstract, paragraph 0061), wherein a particle filter is used to estimate the next location of the object at the next time in the map (Figs. 11-12, paragraphs 0036, 0078-0079), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Huseth and Funk, in order to estimate next position.

To claims 5 and 29, Huseth and Funk teach claims 1 and 25.
But, Huseth and Funk do not expressly disclose wherein computing the next location of the object at the next time comprises: initializing an initial number of initial candidate locations of the object at an initial time; computing iteratively a first dynamic number of first candidate locations of the object at the next time based on a second dynamic number of second candidate locations of the object at the current time; and computing the next location of the object at the next time based on at least one of: the first dynamic number of first candidate locations at the next time, and the second dynamic number of second candidate locations at the current time (obvious as .
	Azami teach a position identification system with usage of heat map (abstract, paragraph 0061), wherein computing the next location of the object at the next time comprises: initializing an initial number of initial candidate locations of the object at an initial time (Fig. 11, paragraph 0079); computing iteratively a first dynamic number of first candidate locations of the object at the next time based on a second dynamic number of second candidate locations of the object at the .




Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huseth et al. (US2012/0319903) in view of Funk et al. (US2008/0077326), Azami (US2015/0111598) and Seifeldin (“Nuzzer: A Large-Scale Device-Free Passive Localization System for Wireless Environments”)
To claim 6, Huseth, Funk and Azami teach claim 5.
Huseth, Funk and Azami teach wherein: the object moves during the incremental time period in a region represented by the map; the map is a multi-dimensional map represented as a multi-dimensional array A, each of the next location, the current location, the first dynamic number of first candidate locations, and the second dynamic number of second candidate locations, is a point in the region and is represented as a corresponding array element a, with a>0; and the direction of the motion of the object at any location is locally represented as one of a number of but Huseth, Funk and Azami do not expressly disclose such that reachability of each location of the region is represented by a corresponding array element a which is a logical value between 0 and 1; a location of the region is unreachable and forbidden when the corresponding array element satisfies a=0; a location of the region is fully reachable when the corresponding array element satisfies a=1; a location of the region is partially reachable when the corresponding array element satisfies: 0<a<l.
	Seifeldin teach a large-scale device-free passive localization system based on a radio map, wherein the radio map is built with an space estimator that evaluate RF signal reachability in space with probability representation (section II-III, wherein by estimated probability, 0 would indicate RF signal unreachable region, 1 would indicate RF signal fully reachable region, and partially reachable region would be between 0 and 1), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Huseth, Funk and Azami, in order to map space.



Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huseth et al. (US2012/0319903) in view of Funk et al. (US2008/0077326) and Sasayama et al. (US2013/0047106).
To claim 22, Huseth and Funk teach claim 1.
But, Huseth and Funk do not expressly disclose further comprising: maintaining a dynamic number of candidate locations at any time; changing the dynamic number of candidate locations by at least one of: initializing at least one candidate location, updating at least one candidate 
	Sasayama teach determining likely/possible placement comprises determining and/or changing number of placement candidate positon in a preset movable area, which determines possible movement of an object (abstract, Figs. 2, 6-9, 13-14, paragraphs 0009-0011), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Huseth and Funk, in order to determine likely position movements.

To claim 23, Huseth, Funk and Sasayama teach claim 22.
Huseth, Funk and Sasayama teach wherein the dynamic number of candidate locations is bounded by at least one of: an upper limit and a lower limit (paragraph 0091 of Sasayama, upper limit).

To claim 24, Huseth, Funk and Sasayama teach claim 22.
Huseth, Funk and Sasayama teach further comprising: adding at least one candidate location when the dynamic number of candidate locations is lower than a lower limit (paragraphs 0071-0073 of Sasayama, obvious as said lower limit may be interpreted as 0).



Allowable Subject Matter
Claims 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        April 5, 2021